Citation Nr: 1307176	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  09-13 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1. Entitlement to an effective date earlier than October 3, 2005, for the grant of service connection for a right papillary thyroid carcinoma and adjacent metastasis.

2. Entitlement to service connection for chronic non-allergic rhinitis and sinusitis (claimed allergies), to include as secondary to the right papillary thyroid carcinoma and adjacent metastasis.  



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from July 2004 to January 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the RO.  In that rating decision, the RO denied an effective date earlier than October 3, 2005 for the grant of service connection for right papillary thyroid carcinoma and adjacent metastasis and entitlement to service connection for chronic non-allergic rhinitis and sinusitis (claimed allergies).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of service connection for chronic non-allergic rhinitis and sinusitis (claimed allergies), to include as secondary to the service-connected right papillary thyroid carcinoma and adjacent metastasis is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The date of October 3, 2005 is the earliest that the Veteran is shown to have thyroid cancer after his period of active service.  





CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to October 3, 2005, for the grant of service connection right papillary thyroid carcinoma and adjacent metastasis have not been met. 38 U.S.C.A. § 5110(West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2011). 

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in September 2007, December 2007 and January 2008 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence was needed to substantiate her claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. 

The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, VA treatment records and examination reports.    

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  

Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Laws and Regulations

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.400 (2011). Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore. 38 U.S.C.A. § 5110(a).  

For claims based on direct service connection, the effective date for disability compensation will be the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  Separation from service means separation under conditions other than dishonorable from continuous active service which extended from the date the disability was incurred or aggravated. 

For claims based on presumptive service connection (pursuant to the provisions of 38 C.F.R. §§ 3.307, 3.308, 3.309), the effective date for disability compensation will be date entitlement arose, if claim is received within 1 year after separation from active duty; otherwise date of receipt of claim, or date entitlement arose, whichever is later. 

Where the requirements for service connection are met during service, the effective date will be the day following separation from service if there was continuous active service following the period of service on which the presumption is based and a claim is received within 1 year after separation from active duty. 38 C.F.R. §3.400(b)(2) (2011).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim. Such an informal claim must identify the benefit sought. 38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a). See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.


Analysis

The Veteran asserts that she should be awarded disability benefit for her service-connected thyroid cancer as of February 2005, when she first experienced symptoms associated with her thyroid cancer.  

However, the service treatment records contain no complaint or finding referable to thyroid cancer; nor does the Veteran assert that her thyroid cancer was manifested in service.

A February 2005 private treatment record reflects that the Veteran's TSH (thyroid-stimulating hormone) was abnormally elevated.  She complained of a 10-day history of a sore throat and swollen neck with difficulty swallowing.  

The examiner indicated that a thyroid ultrasound might be necessary if her symptoms persisted.  A June 2005 report of VA examination reflects a diagnosis of enlarged thyroid with a cyst on the right lobe.  An October 3, 2005 VA treatment record documents that FNA (fine needle aspiration) of the right thyroid mass was positive for malignancy, papillary carcinoma.  The Veteran's claim of service connection for thyroid cancer was received in November 2005.

The Board has thoroughly reviewed the evidence of record to see if the Veteran was diagnosed with thyroid cancer prior to October 3, 2005 and finds nothing in the record to support such a finding.  

The regulations are clear, the effective date of an award of compensation for disability based on presumptive service connection will be the date entitlement arose, if claim is received within 1 year after separation from active duty; otherwise date of receipt of claim, or date entitlement arose, whichever is later. See 38 C.F.R. § 3.400 (b)(2)(ii) (2011). 

The Board is aware that the Veteran complained of symptoms (sore throat, swollen neck and difficulty swallowing) beginning in February 2005; however, this report of symptoms is not a diagnosis of cancer and the Veteran is not competent to provide a diagnosis of thyroid cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

The Board is also aware of the June 2005 report of VA examination which documents a diagnosis of enlarged thyroid with a cyst on the right lobe. However, without further rationale or explanation, the Board cannot find that the enlarged thyroid with a cyst on the right lobe was a malignant tumor for which service connection on a presumptive basis could be awarded. 38 C.F.R. § 3.309. 

In this case, the initial diagnosis of the Veteran's thyroid cancer (malignancy of the right thyroid mass) was October 3, 2005. The Veteran's claim of service connection was received in November 2005, within 1 year of her separation from service in January 2005.  

Thus, entitlement to service connection for thyroid cancer arose on October 3, 2005, and there is no basis to grant an effective date prior to October 3, 2005, for the award of service connection for right papillary thyroid carcinoma and adjacent metastasis.  Accordingly, the claim is denied.

  
ORDER

The claim for an effective date earlier than October 3, 2005, for the grant of service connection for right papillary thyroid carcinoma and adjacent metastasis is denied.


REMAND

The Veteran asserts that her chronic non-allergic rhinitis and sinusitis (claimed allergies) are related to her service-connected thyroid disability.  

In her March 2009 Substantive Appeal, the Veteran stated that two doctors told her that her allergies were the result of having her thyroid removed.  She complains of suffering from a stuffy nose throughout the night and interrupted with her sleep since her thyroid was removed.

The Board notes that under 38 C.F.R. § 3.310(a) (2011), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis. See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006) (see 38 C.F.R. § 3.310(b)). A May 2011 VA treatment record reflects the diagnoses of chronic non-allergic rhinitis and possible chronic sinusitis. The examiner states that nasal symptoms can be related to thyroid problem.  

Under these circumstances, the Board finds a VA examination is necessary to address the likely etiology of the claimed non-allergic rhinitis and sinusitis (claimed allergies); specifically, whether the claimed non-allergic rhinitis and sinusitis were caused or aggravated by the service-connected thyroid cancer. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps in order to contact the Veteran and obtain the names and addresses, and approximate dates of treatment for all health care rendered the Veteran for her claimed rhinitis and sinusitis (allergies) disorders.  After she has signed any required releases, copies of any previously unidentified and other outstanding treatment records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of these unsuccessful efforts, in order to allow her the opportunity to obtain and submit those records for VA review. 

2.  The RO should have the Veteran scheduled for a VA examination in order to determine the likely etiology of the claimed rhinitis and sinusitis.  The Veteran's claims folder must be made available for the physician's review.  A notation to the effect that this record review took place should be included in the examiner's report. All indicated tests and studies are to be performed.  

After reviewing the entire record and examining the Veteran, the examiner is requested to provide an opinion as the following questions:

(a) Is it as likely as not (50 percent chance or better) that the either of the claimed rhinitis or sinusitis is due to an event or incident of his period of active service.    

(b) Is it at least as likely as not (50 percent chance or better) that the either of the claimed rhinitis or sinusitis was caused or aggravated by the service-connected thyroid cancer?
  
A complete rationale must be given for all opinions and conclusions expressed with the medical bases for the conclusions set out.

3.  The Veteran must be given adequate notice of the date and place of any requested examination. A copy of all notifications, including the address where the notice was sent must be associated with the claims folder. The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claims.

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


